Citation Nr: 1815568	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-15 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left arm pain.

2.  Entitlement to service connection for right arm pain.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for right side pain.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for a psychiatric disorder, to include depression and anxiety.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for chronic fatigue syndrome.

10.  Entitlement to service connection for irritable bowel syndrome.

11.  Entitlement to service connection for a heart murmur.

12.  Entitlement to service connection for anemia.

13.  Entitlement to service connection for a sinus condition.

14.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her sister


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1987 to February 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction is currently with the VA RO in Milwaukee, Wisconsin.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Initially, the Board notes that claims for service connection for psychiatric disorders may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the Board has merged and broadened the issues of service connection for depression and an anxiety disorder to include a claim for any diagnosed psychiatric disorder.

The issues of entitlement to service connection for anemia, service connection for a sinus condition, and service connection for migraine headaches, and service connection for a psychiatric disorder (to include depression and anxiety) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and probative evidence that the Veteran has a left arm disability which began during her active duty service or is etiologically related to her active duty service.

2.  There is no competent and probative evidence that the Veteran has a right arm disability which began during her active duty service or is etiologically related to her active duty service.

3.  There is no competent and probative evidence that the Veteran has a left knee disability which began during her active duty service or is etiologically related to her active duty service, and there is no evidence that left knee arthritis manifested within one year of separating from active duty service.

4.  There is no competent and probative evidence that the Veteran has a right knee disability which began during her active duty service or is etiologically related to her active duty service, and there is no evidence that right knee arthritis manifested within one year of separating from active duty service.

5.  There is no competent and probative evidence that the Veteran has a disability manifested by right side pain which began during her active duty service or is etiologically related to her active duty service.

6.  There is no competent and probative evidence that the Veteran's obstructive sleep apnea began during her active duty service or is etiologically related to her active duty service.

7.  There is no competent and probative evidence that the Veteran's hypertension began during her active duty service, manifested within one year of separating from active duty service, or that it is etiologically related to her active duty service.

8.  The Veteran does not have a diagnosis of chronic fatigue syndrome.

9.  There is no competent and probative evidence that the Veteran's gastrointestinal condition, to include IBS, began during or is etiologically related to her active duty service.

10.  The competent and probative evidence of record does not demonstrate that the Veteran has a disability associated with her diagnosed heart murmur.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left arm disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for entitlement to service connection for a right arm disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  The criteria for entitlement to service connection for a disability manifested by right side pain have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

8.  The criteria for entitlement to service connection for chronic fatigue syndrome have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

9.  The criteria for entitlement to service connection for a gastrointestinal disorder, to include IBS, have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

10.  The criteria for service connection for a heart murmur have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claims.

Legal Criteria for Service Connection

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a).  Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who have 90 days or more of continuous service, certain disabilities, such as hypertension and arthritis, will be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309(a).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Factual Background and Analysis

Left and Right Arm Pain

At her December 2017 hearing before the Board, the Veteran indicated she had bilateral upper extremity pain due to participating in rigorous training with the Marines where she had to carry packs full of gear that were very heavy.  She stated she experienced aches and pains during service and was treated with Tylenol.  She indicated she has been told she now has arthritis in her bilateral shoulders and elbows.  She also claims her bilateral arm pain is due to a fall she experienced during service.  

Service treatment records document that the Veteran fell in April 1988 and suffered a left wrist sprain; however, there is no evidence of a current left wrist disability.  At a December 1993 examination for separation purposes, the Veteran's upper extremities were normal.  In August and December 1993 reports of medical history, the Veteran did not report any upper extremity problems and specifically denied swollen or painful joints and bone, joint, or other deformities.  

In June 2002, the Veteran sought treatment for a painful left shoulder; an x-ray of the left shoulder was normal.  In February 2010, the Veteran sought treatment for painful discomfort in the bilateral elbows, right more so than left, and the examiner diagnosed bilateral epicondylitis (commonly known as tennis elbow).  At a November 2010 VA examination, the Veteran complained of diffuse pain in both arms; she indicated she was not sure when this began but that it began during her active duty service and she attributed her arm pain to overuse while in service.  The Veteran did not complain of any shoulder difficulties at that examination.  In 2012, the Veteran sought treatment for chronic pain in her right shoulder.  She denied a history of specific injury to the shoulder and reported a lengthy history of right shoulder pain which had gradually progressed.  Magnetic resonance imaging (MRI) revealed evidence suggesting a partial thickness rotator cuff tear.

The Board finds that service connection for bilateral arm pain is not warranted.  The first evidence that the Veteran sought treatment for any type of arm pain was in 2002, nearly six years following separation from active service, and following that the Veteran did seek any treatment for arm pain until 2010.  This weighs heavily against her claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, the Veteran specifically denied swollen or painful joints and bone, joint, or other deformities in August and December 1993 reports of medical history and her upper extremities were normal at her December 1993 separation examination.  The Board finds that this evidence has greater probative value than the Veteran's statements made years later in support of her claim for compensation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding contemporaneous evidence has greater probative value than history as reported by the claimant years later).  Absent any indication that the Veteran's current bilateral arm disabilities may be due to her active service, an examination is not required and service connection is not warranted.  38 C.F.R. §§ 3.159(c)(4), 3.303; see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Left and Right Knee Disabilities

The Veteran claims she has a bilateral knee disability due to her active duty service, to include participating in rigorous training.  At her December 2017 hearing before the Board, the Veteran testified that during service she participated in training exercises where she was required to march through mud puddles and that at one point she twisted her right knee.  She indicated she went to sick call for this and was provided with Tylenol.  She further testified that training exercises during service always caused her aches and pains and that she was told to take Tylenol; following service she indicated these conditions progressed in severity. 

Service treatment records do not document any complaints of or treatment for any knee disabilities or pain.  At a December 1993 examination for separation purposes, the Veteran's lower extremities were normal.  In August and December 1993 reports of medical history, the Veteran did not report any knee problems and specifically denied a "trick" or locked knee, swollen or painful joints, and bone, joint, or other deformities.  Post-service treatment records document an August 2008 diagnosis of bilateral knee osteoarthritis.

The Board finds that service connection for a bilateral knee disability is not warranted.  In August and December 1993, the Veteran specifically denied any difficulty with her knees, bones, and joints, and the first evidence of treatment for her knees is over fourteen years following separation from active service, which weighs against her claim.  See Mense, 1 Vet. App. at 356; see also Curry, 7 Vet. App. at 68.  Absent any indication that the Veteran's current bilateral knee disabilities may be due to her active service, an examination is not required and service connection is not warranted.  38 C.F.R. §§ 3.159(c)(4), 3.303; see also McLendon, 20 Vet. App. at 81.

Ride Side Pain

At her December 2017 hearing before the Board, the Veteran testified she experienced right sided pain since service when she slipped in a mud puddle; she stated she felt like she pulled something at that time.

An August 2004 private treatment note reflects the Veteran had experienced right side rib pain for the past two years; she denied any known trauma and indicated that she felt this pain when she laid on her right side and that it caused her right side to feel numb.  There were no fractures noted on a chest x-ray.  The examiner assessed Tietze's disease and prescribed medication.

The Board finds that service connection for right side pain (assessed as Tietze's disease) is not warranted.  There is no evidence of right side rib pain during service and the Veteran has admitted that these symptoms did not begin until 2002, approximately eight years after separating from service, which weighs against her claim.  See Mense, 1 Vet. App. at 356.   At her December 1993 separation examination there were no abnormalities noted associated with any right side pain.  Moreover, the Board finds that the Veteran's August and December 1993 reports of medical history, which do not note any right side pain, to have more probative value than her statements made years later.  See Curry, 7 Vet. App. at 68.  Absent any indication that her current right side pain may be related to service, an examination is not required and service connection is not warranted.  See 38 C.F.R. §§ 3.159(c)(4), 3.303; see also McLendon, 20 Vet. App. at 81.

Obstructive Sleep Apnea 

The Veteran's service treatment records do not document any complaints or symptoms of or treatment for sleep apnea.  In August and December 1993 reports of medical history, the Veteran specifically denied frequent trouble sleeping and respiratory symptoms.

At her November 2010 VA examination, the Veteran reported she was diagnosed with sleep apnea and was unsure which year this problem may have begun.  She indicated she did not recall any treatment for this condition during service.

At her December 2017 hearing before the Board, the Veteran testified that she was told by doctors that being on a ship during service causes your equilibrium to be thrown off and that this is the cause of her sleep apnea.  When asked if she had any symptoms during service that she believed were due to sleep apnea, the Veteran responded that if she did, she "didn't pay attention to it."  When prompted by her representative, she acknowledged that she had been told by others that she snores in her sleep.  The Veteran stated that her ex-husband and children had noticed her snoring symptoms and that she would stop breathing in the night and that this occurred for a while before she went to see a doctor about her sleep problems.  She stated she was first evaluated in 2004 and diagnosed with sleep apnea in 2005; however, private post-service records indicate a sleep study was first performed and sleep apnea was first diagnosed in June 2009.  

The Board finds that service connection for obstructive sleep apnea is not warranted.  There is no evidence of obstructive sleep apnea during service and the Veteran's sleep apnea diagnosis was rendered in 2009, approximately fifteen years following separation from service.  See Mense, 1 Vet. App. at 356.  While the Veteran's ex-husband and children are competent to report observed symptoms, they are not competent to diagnose obstructive sleep apnea, as this requires objective medical testing.  See 38 C.F.R. § 3.159; see also Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

Although the Veteran has indicated she experienced symptoms for a while prior to seeking treatment, she has not indicated when this began, and the Board finds such an inconclusive statement does not satisfy the low threshold requiring an examination because the evidence does not demonstrate her current diagnosis may be related to active service.  See McLendon, 20 Vet. App. at 81.  While the Veteran has indicated that her physician told her that being aboard a ship during her active service caused her sleep apnea, the Board finds this is not probative evidence in support of her claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (holding that a layman's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical evidence).  Absent any indication that her current diagnosis of obstructive sleep apnea may be related to service, service connection is not warranted.  38 C.F.R. § 3.303.

Hypertension

At an April 2012 VA examination, the examiner determined that the Veteran's current diagnosis of hypertension was less likely than not related to her active duty service, reasoning that although the Veteran had one elevated blood pressure reading on her separation physical, there was no evidence of persistently elevated blood pressure during service.  The Board finds this medical opinion is probative as it was based on an accurate understanding and review of the Veteran's history and provides a rationale for the conclusion reached.  

The Board also notes that nearly all blood pressure readings during active duty service were normal; although there was one elevated blood pressure reading at the Veteran's separation physical, a repeat blood pressure reading on that same date was within normal limits.  The first evidence of consistent elevated blood pressure readings following active duty service was in 2003, almost ten years after the Veteran separated from service, which weighs heavily against her claim.  See Mense, 1 Vet. App. at 356.

Based on the foregoing evidence, the Board finds that there is no evidence the Veteran's hypertension had its onset within one year of separation from active service and that there is no evidence her hypertension is etiologically related to her active service; therefore, service connection for hypertension is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Chronic Fatigue Syndrome 

The Veteran claims she has chronic fatigue syndrome, which she believes began in or is etiologically related to her active duty service or is due to her diagnosed anemia.  VA and private treatment records document that the Veteran experiences fatigue and daytime sleepiness.  These records also document that she has a diagnosis of obstructive sleep apnea, which is generally known to cause fatigue, and that her mental health disorders cause fatigue symptoms.  However, there is no evidence of a current or past diagnosis of chronic fatigue syndrome.  The law is clear that absent a currently diagnosed disability, service connection for chronic fatigue syndrome is not warranted.  38 C.F.R. § 3.303, see also Brammer, 3 Vet. App. at 225.  

In finding so, the Board recognizes that the issue of service connection for anemia is being remanded in the instant decision, and that the Veteran believes her fatigue symptoms are due to her anemia.  The denial of chronic fatigue syndrome herein does not prejudice the Veteran because if service connection is warranted for anemia, and if symptoms of fatigue are found to be due to anemia, the Veteran will be compensated appropriately.

Irritable Bowel Syndrome (IBS)

The Veteran is claiming service connection for IBS.  Service treatment records are silent for any complaints of or treatment for IBS symptoms.  On her August and December 1993 reports of medical history, the Veteran denied frequent indigestion and stomach or intestinal trouble.  The December 1993 separation examination did not document any gastrointestinal symptoms or disorders.

In December 2012, the Veteran sought treatment for diarrhea; the examiner noted suspect IBS.  The Veteran reported at that appointment that she had a colonoscopy 10+ years ago for similar symptoms (loose stools and left lower quadrant pain), which was negative per her report.

At her December 2017 hearing before the Board, the Veteran testified that her IBS began in 2002.

The Board finds that service connection for IBS is not warranted.  There is no evidence of gastrointestinal problems in service and the Veteran has admitted that these symptoms did not begin until 2002, approximately eight years after separating from service, which weighs against her claim.  See Mense, 1 Vet. App. at 356.  Moreover, the Board finds the Veteran's lack of reported symptoms in her August and December 1993 reports of medical history to be more probative than her statements made years later in her claim for compensation benefits.  See Curry, 7 Vet. App. at 68.  Absent any indication that her current symptoms and diagnosis of IBS may be related to service, an examination is not required and service connection is not warranted.  38 C.F.R. § 3.303; see also McLendon, 20 Vet. App. at 81.

Heart Murmur

The Veteran is claiming service connection for a heart murmur.  At her November 2010 VA general medical examination, the Veteran indicated that she felt her heart murmur had never affected her work activities or activities of daily living.  Evidence of record demonstrates that she has a current diagnosis of a heart murmur; however, a mere diagnosis of such, without any associated disability, is an incidental finding, and not a disability for VA purposes.  Congress has specifically limited entitlement to service connection for a disease or injury where incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  38 C.F.R. § 3.303; see also Brammer, 3 Vet. App. at 225.  Therefore, service connection must be denied as a matter of law.  

Additional Considerations

The Board acknowledges the Veteran's statements regarding the symptoms she has experienced and finds that she is competent to report such.  See Layno, 6 Vet. App. at 471.  However, the Veteran is not competent to diagnose any of her claimed disabilities or relate any symptoms to her claimed disabilities, as this requires specialized medical training, education, and experience, which she has not proven to possess.  See 38 C.F.R. § 3.159; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board also acknowledges a letter from the Veteran's sister, who is a nurse, and who has stated that the Veteran suffers from pain due to injuries she experienced in the military; however, there is no rationale for this conclusion, it is not specific to any diagnosis, and there is no indication that the Veteran's sister has a complete understanding of the Veteran's medical history or that she has personal knowledge of any injuries the Veteran experienced.  Therefore, it is not competent evidence.  See 38 C.F.R. § 3.159(a).

Similarly, statements submitted from the Veteran's son and her mother, in which they have linked the Veteran's current disabilities to her active service, are not competent evidence because the Veteran's son and mother did not have personal knowledge of any incidents which occurred in service, and there is no evidence they have the requisite medical training, education, or experience to provide such opinions.  See 38 C.F.R. § 3.159(a).

The Board has considered the benefit of the doubt doctrine with respect to the Veteran's claims; however, as the preponderance of the evidence is against her claims, it is not applicable.  See 38 U.S.C.A. § 5107(b) (2012); 38 C.F.R. § 3.302 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

	(CONTINUED ON NEXT PAGE)
VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated October 2010 and May 2014.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
 
The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and identified private treatment records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

Although the Veteran has not been afforded a VA examination in connection with all of her claims, the Board finds examinations are not required, and has explained the reasons for these findings above.  The only evidence of a link between the Veteran's claimed disabilities and service has been her own assertions; under current case law, such bare assertions standing alone do not suffice to trigger the duty to obtain an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); cf. McLendon, 20 Vet. App. at 81.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

ORDER

Service connection for a disability manifested by left arm pain is denied.

Service connection for a disability manifested by right arm pain is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a disability manifested by right side pain is denied.

Service connection for obstructive sleep apnea is denied.

Service connection for hypertension is denied.

Service connection for chronic fatigue syndrome is denied.

Service connection for IBS is denied.

Service connection for a heart murmur is denied.


REMAND

Anemia

Service treatment records reflect the Veteran was not anemic on entrance to service; she was found to be anemic during active service and treated this condition with iron pills.  June 2002 private treatment records note a history of anemia which had resolved.  However, a December 2014 private treatment record reflects a current diagnosis of hemolytic anemia.  The Veteran has not yet been afforded a VA examination to determine the etiology of her currently diagnosed anemia and the Board finds a remand is required to provide her with one.  See McLendon, 20 Vet. App. at 81.

Sinus Condition

The Veteran claims she has a sinus condition that began during her active duty service.  Service treatment records contain multiple references to sinus symptoms, allergic rhinitis, and sinus headaches.

Post-service records document diagnoses of allergic rhinitis in 2007, 2008, and 2009.  At a November 2010 VA examination, the Veteran reported she experienced sinusitis since approximately 1989 or 1990 while in service.  She reported continuous symptoms since service and stated she treated her sinus condition with medication.  A November 2010 sinus CT scan was essentially normal and there was no evidence of a current sinus disease.  The examiner diagnosed perennial rhinitis, but did not provide any medical opinion regarding the etiology of this diagnosis.  VA treatment records demonstrate that the Veteran has taken medication for allergies throughout the appeal period.

There is no medical opinion of record discussing any potential relationship between the Veteran's in-service symptoms and her diagnoses of allergic and perennial rhinitis.  Based on the foregoing evidence, the Board finds a remand is required to obtain an opinion.  See McLendon, 20 Vet. App. at 81. 

Headaches

The Veteran claims she has had headaches since she experienced a syncope episode during service.  At her hearing before the Board, she testified that she was hospitalized for three days following this incident.  Service treatment records dated November 1987 contain discharge instructions from the Veteran's hospitalization for a syncope episode and closed head injury; however, there are no in-patient clinical records associated with the evidence of record.  The Board notes that clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage and are kept separately from a Veteran's service treatment records.  The record reflects that VA has not attempted to obtain these records and must do so on remand.  VA must also afford the Veteran a new examination and obtain a medical opinion regarding the etiology of her headaches.

At an April 2012 VA examination, the examiner determined that the Veteran's present headaches were less likely than not due to her active duty service, reasoning that the headaches she reported during service were connected to other conditions like the flu and sinuses.  This opinion suggests the Veteran's present headaches may be due to a sinus condition; therefore, an opinion regarding whether the Veteran's headaches are secondary to any sinus condition must also be obtained.

Depression and Anxiety

At her hearing before the Board, the Veteran indicated her depression and anxiety began six years after she separated from active service and that they started because her ex-husband did not want to deal with her being sick all the time.  The Veteran's representative confirmed that the Veteran was claiming secondary service connection for a psychiatric condition.  Given that the Veteran's claim for a psychiatric disorder is predicated on any potential grant of service connection for physical disabilities which are being remanded, the Board finds it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the clinical records from the Veteran's November 1987 in-patient hospitalization following a syncope episode.

As many requests as are necessary must be made to obtain the named records until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  If any of the named records are unable to be obtained, a Memorandum of Formal Finding of Unavailability must be prepared, which complies with the notice VA is required to provide to the Veteran and her representative as outlined in VA regulations.  See 38 C.F.R. § 3.159(e).  A copy of that memorandum must be associated with the Veteran's claims file, copies must be sent to the Veteran and her representative, and the Veteran and her representative must be given an adequate opportunity to respond.

2.  Afford the Veteran a VA examination to determine the etiology of her currently diagnosed anemia.  All required testing must be accomplished.  The examiner must elicit from the Veteran and record in the examination report the onset and continuity of symptoms during and since separating from service.

Following a thorough review of the evidence, and with consideration of the Veteran's statements, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's anemia began in or is etiologically related to her active duty service.  

The examiner is informed that even if anemia is not diagnosed at this examination that an opinion must still be provided because the evidence demonstrates a December 2014 private medical report which documents a diagnosis of hemolytic anemia during the appeal period.

A complete rationale for the opinion must be provided.  If the examiner is unable to provide the opinion without resorting to speculation, he or she must indicate why this is so.

3.  Afford the Veteran a VA examination to determine the etiology of any diagnosed sinus condition.  All required testing must be accomplished.  The examiner must elicit from the Veteran and record in the examination report the onset and continuity of symptoms during and since separating from service.

Following a thorough review of the evidence, and with consideration of the Veteran's statements, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or higher) that any sinus condition began in or is etiologically related to her active duty service.  

The examiner is informed that even if a sinus condition is not diagnosed at this examination that an opinion must still be provided because the evidence demonstrates diagnoses of allergic rhinitis and perennial rhinitis during the appeal period.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any opinion without resorting to speculation, he or she must indicate why this is so.

4.  Following completion of steps 1 and 3, afford the Veteran a VA examination to determine the etiology of her headaches.  All required testing must be accomplished.  The examiner must elicit from the Veteran and record in the examination report the onset and continuity of symptoms during and since separating from service.

Following a thorough review of the evidence, and with consideration of the Veteran's statements, the examiner is requested to determine:

(a)  Whether it is at least as likely as not (50 percent probability or higher) that any headache disorder began in or is etiologically related to the Veteran's active duty service.  

(b)  Whether it is at least as likely as not (50 percent probability or higher) that any headache disorder began in or is etiologically related to any diagnosed sinus condition.  

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any opinion without resorting to speculation, he or she must indicate why this is so.

5.  Following completion of steps 1 through 4, afford the Veteran a VA examination to determine the etiology of any diagnosed psychiatric disorder.  All required testing must be accomplished.  The examiner must elicit from the Veteran and record in the examination report the onset and continuity of symptoms during and since separating from service.

Following a thorough review of the evidence, and with consideration of the Veteran's statements, the examiner is requested to determine:

(a)  Whether it is at least as likely as not (50 percent probability or higher) that any currently diagnosed psychiatric disorder was caused by any of the Veteran's service-connected disabilities; and

(b)  Whether it is at least as likely as not (50 percent probability or higher) that any currently diagnosed psychiatric disorder was aggravated by any of the Veteran's service-connected disabilities.

This opinion must consider all currently service-connected disabilities and must also include consideration of the opinions provided in connection with this remand with regard to the claims for anemia, a sinus condition, and headaches.

Even if a psychiatric disorder is not found to be diagnosed at the examination, the examiner must still provide the requested opinions, considering the diagnoses of depression and anxiety during the appeal period.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any opinion without resorting to speculation, he or she must indicate why this is so.

6.  The Veteran is informed that it is her responsibility to report for any scheduled examinations and to cooperate in the development of the claims and that the consequences for failure to report for any VA examination without good cause may include denial of a claim.  See 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation showing that she was properly notified of the examination must be associated with the record.

7.  THIS IS A COMPLEX CASE.  In order to avoid an additional remand, the AOJ must review all medical examination reports and opinions to ensure they are adequate and comply with the Board's specific remand directives herein.

8.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


